      Case 1:20-cv-00021-GBD-SLC Document 22 Filed 06/16/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JEREMY FULTON,

                                 Petitioner,

       against
                                                        CIVIL ACTION NO.: 20 Civ. 00021 (GBD) (SLC)
SUPERINTENDENT,
                                                                    OPINION & ORDER
                                 Respondent.

SARAH L. CAVE, United States Magistrate Judge:


                                          I.    INTRODUCTION

       By motion dated January 6, 2020, Petitioner Jeremy Fulton submitted an application for

pro bono counsel. (ECF No. 4). For the reasons stated below, Fulton’s application for pro bono

counsel is DENIED without prejudice.

                                          II.   BACKGROUND

   A. Factual Background

       Fulton is a prisoner at Clinton Correctional Facility. (ECF No. 1 at 1). He challenges his

2011 conviction in the New York Supreme Court, New York County, after he pleaded guilty to

rape in the first degree and was sentenced to 22 years imprisonment. (Id.) Fulton argues that:

(1) his plea was coerced, not made knowingly, voluntarily, and intelligently; (2) his counsel was

ineffective; (3) the prosecution violated his constitutional rights; (4) the trial court abused its

discretion; (5) his plea and waiver of appeal were contracts that have been breached; and (6) he

was unable to perfect his appeal because the state court “lost his motion to remove counsel.”

(Id. at 4–5; ECF No. 14 1–21).
      Case 1:20-cv-00021-GBD-SLC Document 22 Filed 06/16/20 Page 2 of 10



       In Fulton’s application for pro bono counsel, he alleges under penalty of perjury that he

needs pro bono counsel because there are “several problems” with his case, “especially a lost

motion,” that need professional attention. (ECF No. 4 at 1). Fulton states that his family has

contacted Reverend Alfred Charles Sharpton, Jr.’s “National Action Inc.,” for assistance and

although interested in his case, the organization is “busy right now.” (Id.)

   B. Procedural Background

       On January 3, 2020, Fulton commenced this action under 28 U.S.C. § 2254 by filing his

Petition for Writ of Habeas Corpus (the “Petition”). (ECF No. 1). On January 13, 2020, he

requested permission to proceed in forma pauperis, which the Honorable Colleen McMahon,

Chief Judge, granted. (ECF Nos. 3, 5). On the same day, Fulton filed the present application for

appointment of pro bono counsel. (ECF No. 4). On February 3, 2020, Chief Judge McMahon

ordered Fulton to file a declaration showing why the Petition should not be dismissed as time-

barred. (ECF No. 7). On February 24, 2020, Fulton filed a declaration explaining the timing of his

filings (the “Declaration”). (ECF No. 8). On March 2, 2020, this case was referred to the

undersigned to supervise pretrial matters. (ECF No. 10). On March 3, 2020, the Honorable

George B. Daniels ordered Respondent to answer the Petition. (ECF No. 12). On March 12, 2020,

Fulton filed a Memorandum of Law in Support of the Petition (the “Fulton Memorandum”). (ECF

No. 14). After the Court granted several requests for extensions of time to answer the Petition,

Respondent’s answer is now due on August 21, 2020. (See ECF Nos. 16–19).




                                                 2
      Case 1:20-cv-00021-GBD-SLC Document 22 Filed 06/16/20 Page 3 of 10



                                     III.   LEGAL STANDARDS

       Pursuant to Supreme Court and Second Circuit precedent, the Court must liberally

construe pro se pleadings. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Harris v. Mills, 572 F.3d 66,

72 (2d Cir. 2009); Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006).

       Rule 8(c) of the Rules Governing § 2254 Cases in the United States District Courts requires

“the appointment of counsel only when an evidentiary hearing is needed. Martinson v. U.S.

Parole Com’n., No. 02 Civ. 4913 (DLC) (DF), 2004 WL 203005, at *2 (S.D.N.Y. Feb. 2, 2004).

Otherwise, unlike in criminal cases, civil litigants unable to pay for counsel do not have a

constitutional right to counsel. Davila v. Doar, No. 07 Civ. 5767 (SHS) (DF), 2008 WL 4695004, at

*2 (S.D.N.Y. Oct. 22, 2008); Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). The Court

may grant pro bono counsel to a person who cannot afford one if his “‘position seems likely to

be one of substance.’” Davila, 2008 WL 4695004, at *2 (quoting Hendricks v. Coughlin, 114 F.3d

390, 392 (2d Cir. 1997)). Even if a court does believe that a litigant should have free counsel,

under the in forma pauperis statute, a court has no authority to “appoint” counsel, but instead

may only “request” that an attorney volunteer to represent a litigant. Mallard v. U.S.Dist. Ct. for

the S. Dist. of Iowa, 490 U.S. 296, 301–310 (1989); 28 U.S.C. § 1915(e)(1). Moreover, for the good

of the public and because courts do not have funds to pay counsel in civil matters, courts must

request the services of pro bono counsel sparingly and preserve the “precious commodity” of

volunteer-lawyer time for those litigants whose causes are truly deserving. Cooper v. A. Sargenti

Co., Inc., 877 F.2d 170, 172–73 (2d Cir. 1989). As the Second Circuit has explained:

       Courts do not perform a useful service if they appoint a volunteer lawyer to a case
       which a private lawyer would not take if it were brought to his or her attention.
       Nor do courts perform a socially justified function when they request the services


                                                 3
      Case 1:20-cv-00021-GBD-SLC Document 22 Filed 06/16/20 Page 4 of 10



        of a volunteer lawyer for a meritless case that no lawyer would take were the
        plaintiff not [unable to pay].

Id. at 174.

        Each application for pro bono counsel must be decided on its own facts. See Hodge, 802

F.2d at 61. The court must consider “the merits of plaintiff’s case, the plaintiff’s ability to pay for

private counsel, [the plaintiff’s] efforts to obtain a lawyer, the availability of counsel, and the

plaintiff’s ability to gather the facts and deal with the issues if unassisted by counsel.” Cooper,

877 F.2d at 172; Hodge, 802 F.2d at 60–62 (the Court should consider the litigant’s ability to

investigate the facts, need for cross-examination, complexity of the issues, and any special reason

why pro bono counsel would more likely lead to a just determination). Of these, “[t]he factor

which command[s] the most attention [is] . . . the merits.” Cooper, 877 F.2d at 172.

        The Second Circuit has stated that pro bono “counsel is often unwarranted where the

[pro se litigant’s] chances of success are extremely slim, and advised that a district judge should

determine whether the pro se litigant’s position seems likely to be of substance, or showed some

chance of success.” Ferrelli v. River Manor Health Care Ctr., 323 F.3d 196, 204 (2d Cir. 2003)

(internal citation omitted). It is important that “[pro se] litigants seeking [pro bono] counsel []

first pass the test of likely merit.” (Id.) (internal citation omitted).

        Although the Court should not grant an application for pro bono counsel

“indiscriminately,” a plaintiff need not demonstrate that his claims would survive a motion to

dismiss or for summary judgment, but need only satisfy a “threshold showing of merit.”

Hendricks, 114 F.3d at 393–94.

                                          IV.    DISCUSSION



                                                    4
      Case 1:20-cv-00021-GBD-SLC Document 22 Filed 06/16/20 Page 5 of 10



       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a federal

court may not consider a petition for a writ of habeas corpus by a prisoner in state custody unless

the petitioner has exhausted all state judicial remedies. 28 U.S.C. § 2254(b)(1)(A); see Jackson v.

Conway, 763 F.3d 115, 133 (2d Cir. 2014). To satisfy the exhaustion requirement, the petitioner

must have “fairly presented” his claims to the state courts, thereby affording those courts the

opportunity to correct the alleged violations of federal rights. Picard v. Connor, 404 U.S. 270, 275

(1971). The exhaustion requirement is fulfilled once the federal claims have been presented to

“the highest court of the state.” Galdamez v. Keane, 394 F.3d 68, 73 (2d Cir. 2005) (internal

citation omitted).

       In the Fulton Memorandum, Fulton alleges that before filing the Petition, the “Appellate

Division First Department” affirmed his conviction and the “Court of Appeals denied leave to

appeal.” (ECF No. 14 at 3); see People v. Fulton, 125 A.D.3d 511 (1st Dep’t Feb. 19, 2015), lv.

denied, People v. Fulton, 25 N.Y.3d 1072 (2015), recon. denied, People v. Fulton, 25 N.Y.3d 1163

(2015). Fulton therefore appears to have exhausted his claims for purposes of federal court

review. See Galdamez, 394 F.3d at 74 (explaining that “one complete round” of New York’s

appellate review process involves appeal to Appellate Division and then application to Court of

Appeals for certificate granting leave to appeal).

       For purposes of 28 U.S.C. § 2244(d)(1)(A), Fulton’s conviction became final on September

23, 2015, 90 days after he could petition for certiorari with the Supreme Court. See Warren v.

Garvin, 219 F.3d 111, 112 (2d Cir. 2000). Fulton then had one year, until September 23, 2016, to

file a § 2254 petition, unless state post-conviction motions tolled the limitations period. See

Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000). Although Fulton filed the Petition over three


                                                 5
      Case 1:20-cv-00021-GBD-SLC Document 22 Filed 06/16/20 Page 6 of 10



years after expiration of the § 2244(d)(1)(A) deadline, his Declaration shows that before

expiration of the one-year deadline by when he had to file a § 2254 petition, he filed numerous

post-conviction motions. (ECF No. 8). Although Fulton does not provide all the dates on which

his applications were filed in state court, tolling under 28 U.S.C. § 2244(d)(2) may make the

petition timely because he had state petitions pending from 2015 through 2019.

       The Court must apply a “highly deferential” standard in reviewing Fulton’s claims and

arguments in this habeas corpus proceeding. 28 U.S.C. § 2254(d); Renico v. Lett, 559 U.S. 766,

773 (2010); Williams v. Taylor, 529 U.S. 362, 413 (2000). Fulton’s claim was “adjudicated on the

merits” when the First Department ruled on the substance of the claim itself, rather than on a

procedural or other ground. See Bell v. Miller, 500 F.3d 149, 154–55 (2d Cir. 2007); Sellan v.

Kuhlman, 261 F.3d 303, 311 (2d Cir. 2001) (noting that “adjudicated on the merits” means “a

decision finally resolving the parties’ claims, with res judicata effect, that is based on the

substance of the claim advanced”).

       The standard of review set forth in § 2254(d) provides, in relevant part, that a court may

grant a writ of habeas corpus on a claim that has been previously adjudicated on the merits by a

state court only if the state adjudication:

               (1) resulted in a decision that was contrary to, or involved an unreasonable

               application of, clearly established Federal law, as determined by the Supreme

               Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable determination of the

               facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d)(1)–(2).


                                                6
      Case 1:20-cv-00021-GBD-SLC Document 22 Filed 06/16/20 Page 7 of 10



       Even if the standard under Section 2254(d)(2) is met, the petitioner “still bears the

ultimate burden of proving by a preponderance of the evidence that his constitutional rights have

been violated.” Cardoza v. Rock, 731 F.3d 169, 182 (2d Cir. 2013) (internal quotation and citation

omitted). The question under the AEDPA “is not whether a federal court believes the state

court’s determination was incorrect but whether that determination was unreasonable, which is

a substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007).

       Due process dictates that a guilty plea must be voluntary, knowing, and intelligent. See,

e.g., Bousley v. United States, 523 U.S. 614, 618 (1998); Mabry v. Johnson, 467 U.S. 504, 508

(1984); Brady v. United States, 397 U.S. 742, 748 (1970). Absent clear and convincing evidence,

“[a] state court’s determination of the voluntariness of a defendant’s guilty plea is a factual issue

that is entitled to a presumption of correctness on habeas review.” Murray v. McGinnis, No. 00

Civ. 3510 (RWS), 2001 WL 26213, at *4 (S.D.N.Y. Jan. 10, 2001); see Rodriguez v. Bradt, No. 09

Civ. 10285 (LTS) (DF), 2011 WL 6747470, at *7 (S.D.N.Y. Sept. 14, 2011) (“a state court’s

determination of a factual issue is presumed to be correct, and may only be rebutted by clear

and convincing evidence”) (internal citations omitted); 28 U.S.C. § 2254(e)(1) (petitioner has

burden of “rebutting the presumption of correctness by clear and convincing evidence”). If there

is a factual basis in the record on which the court can conclude that the petitioner, advised by

counsel, understood the consequences of his plea at the time it was entered, the plea will not be

overturned on constitutional grounds. Brady, 397 U.S. at 756; see Boykin v. Alabama, 395 U.S.

238, 243–44 (1969).

       “In order to prove ineffective assistance, [a petitioner] must show (1) ‘that counsel’s

representation fell below an objective standard of reasonableness’; and (2) ‘that there is a


                                                 7
      Case 1:20-cv-00021-GBD-SLC Document 22 Filed 06/16/20 Page 8 of 10



reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.’” Pham v. United States, 317 F.3d 178, 182 (2d Cir. 2008) (quoting

Strickland v. Washington, 466 U.S. 668, 694 (1984)); see Massaro v. United States, 538 U.S. 500,

505 (2003) (“[A] defendant claiming ineffective counsel must show that counsel’s actions were

not supported by a reasonable strategy and that the error was prejudicial.”); see also United

States v. Brown, 623 F.3d 104, 112 (2d Cir. 2010) (same).

       With examples and specificity, Fulton: (1) claims his guilty plea was not knowing,

voluntary, or intelligent (ECF No. 1 at 4–5); (2) his counsel was ineffective and his criminal case

would have been different but for the ineffectiveness––he would not have pleaded guilty; and

(3) his constitutional rights were violated by the prosecution’s misconduct, the state court’s

abuse of discretion, and the disappearance of the motion to remove his counsel. (ECF No. 14 at

1–21). Although the standard of review under § 2254 is high, at this juncture, Fulton need not

demonstrate that his claims would survive a motion to dismiss or summary judgment, so his

pleadings have satisfied the threshold showing of merit, showing some chance of success.

Hendricks, 114 F.3d at 393–94.

       Based on Chief Judge McMahon’s grant of Fulton’s in forma pauperis motion, the Court

concludes that Fulton is unable to pay for private counsel. However, Fulton’s sole attempt to

attain counsel has been his family’s lone contact with Reverend Sharpton’s organization. (ECF

No. 4). The Court is not convinced that Fulton’s single attempt at gaining counsel demonstrates

a sufficient effort that would justify the Court seeking out a volunteer attorney on Fulton’s behalf.

Although Fulton argues that his case has several complex problems needing professional

attention, he has already (1) successfully submitted his Declaration in response to Chief Judge


                                                 8
      Case 1:20-cv-00021-GBD-SLC Document 22 Filed 06/16/20 Page 9 of 10



McMahon’s order, and (2) shown in the Fulton Memorandum his competence to manage his case

and make his arguments. (See ECF Nos 7–8, 14).

       Given the current COVID-19 pandemic, which is constraining the already limited

availability of pro bono counsel, Fulton’s single attempt to attain counsel on his own, and his

proven ability to manage his case thus far, the Court finds that the interests of justice do not

necessitate an effort by the Court to seek pro bono counsel for Fulton. Accordingly, Fulton’s

application for pro bono counsel is denied, without prejudice to renewal.

       Fulton is reminded that he may seek assistance from the New York Legal Assistance

Group. Additional information can be found online at nylag.org; by calling 212-613-5000; or by

emailing info@nylag.org. In addition, the United States District Court for the Southern District of

New York has a Pro Se Intake Unit with information to assist individuals who are representing

themselves in the Southern District without the assistance of an attorney. Additional information

can be found online at nysd.uscourts.gov/prose; by calling at 212-805-0175; or emailing

Temporary_Pro_Se_Filing@nysd.uscourts.gov. Fulton is notified that the SDNY Pro Se Intake

Unit will only temporarily accept emails as a response to the COVID-19 pandemic and will cease

accepting emails once the pandemic subsides.

       In addition, Fulton is strongly encouraged to consent to receiving electronic service of

case activity through notifications sent by email from the Court’s Electronic Case Filing system by

submitting     the    Consent      to    Electronic    Service     form     found     online    at

https://nysd.uscourts.gov/forms/consent-electronic-service-pro-se-cases.

                                        V.    CONCLUSION




                                                9
     Case 1:20-cv-00021-GBD-SLC Document 22 Filed 06/16/20 Page 10 of 10



         For the reasons stated above, Fulton’s application for pro bono counsel (ECF No. 4) is

DENIED without prejudice to renewal. The Clerk of Court is respectfully directed to close ECF No.

4. Chambers has mailed a copy of this Order to Fulton at the address below.


Dated:          New York, New York
                June 16, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge


Copy Mailed By Chambers To:          Jeremy Fulton
                                     DIN No. 12-A-0053
                                     P.O. Box. 2001
                                     Dannemora, NY 12929




                                               10
